Citation Nr: 0639374	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  95-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for a skin disease on a 
direct basis, or as secondary to exposure to Agent Orange.

3.	Entitlement to an initial rating in excess of 60 percent 
for asbestos-related     lung disease.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in         Honolulu, Hawaii.  

The Board previously considered and remanded this case to the 
RO for further development in November 1998, and again in 
March 2005, in this instance to the Appeals Management Center 
(AMC).  

Thereafter, in an August 2005 decision/remand, the Board 
denied claims for  service connection for a skin disorder 
(including as secondary to exposure to   Agent Orange), PTSD, 
hepatitis B, post-nasal drip, diabetes mellitus, and an 
initial rating higher than 60 percent for asbestosis-related 
lung disease.  The remaining claims for service connection 
for arthritis and schizophrenia, a higher (compensable) 
evaluation for hemorrhoids, and a total disability rating 
based on individual unemployability (TDIU) were remanded.  
The additional issues that  were remanded are still pending 
on review before the AMC, and thus are not presently for 
appellate consideration before the Board.

The veteran appealed the Board's August 2005 determination on 
those claims decided to the United States Court of Appeals 
for Veterans Claims (Court).    During the pendency of the 
appeal, his attorney and VA's Office of General Counsel filed 
an August 2006 joint motion for partial remand, requesting 
that the Court vacate the Board's decision to the extent it 
denied the claims for            service connection for a 
skin disorder and PTSD, and an increased rating for 
asbestosis, and then remand the case to the Board for further 
development and readjudication.  The Court granted the joint 
motion later that month, and dismissed the appeal regarding 
the issues of service connection for hepatitis B, post-nasal 
drip, and diabetes mellitus.

During the pendency of this appeal, in April 1997, the 
veteran testified at a hearing at the RO before a Veterans 
Law Judge of the Board (i.e., a Travel Board hearing). More 
recently, in April 2005, the veteran again provided testimony 
at a Travel Board hearing, before another Veterans Law Judge 
of the Board.  Accordingly,  both judges who conducted 
hearings in this appeal have participated in making this 
determination pursuant to 38 C.F.R. § 20.707 (2006).  A third 
Veterans Law Judge has also participated as a member of this 
panel in the Board's present determination in the matters on 
appeal.  See 38 U.S.C.A. § 7102(a) (West 2002).      

Upon consideration of the terms of the Court's August 2006 
joint motion, the Board is remanding the claims for service 
connection for PTSD and a skin disorder,      and for a 
higher initial rating for asbestos-related lung disease to 
the RO              (via the AMC).  VA will notify the 
veteran if further action is required on his part.


REMAND

Regarding the veteran's claim for service connection for 
PTSD, the August 2006 joint motion for partial remand 
indicated that there were additional VA clinical records 
which the veteran had identified through correspondence 
received at the RO in March 2005, and requested for these 
records to be obtained and included in the claims file.  It 
was noted that in his March 2005 statement, the veteran 
explained that he was being treated for PTSD by a VA 
psychiatrist at the Honolulu VA Medical Center (VAMC), and 
had been prescribed medication for this condition.  

Those previous VA medical records already on file, dated up 
until December 2003, do not definitively resolve whether a 
current medical diagnosis of PTSD is warranted.  The 
requested records thus may be of assistance in the 
development of the veteran's claim, and remand is necessary 
to obtain them.  It also merits consideration that the 
requirements for a claim for PTSD provide that in addition to 
a competent diagnosis of PTSD, there should exist at least 
one verified stressor that is related to service.  The 
corroboration for any stressful event that is not related to 
involvement in combat during service should be provided 
through objective sources, in addition to the veteran's own 
statements.  See 38 C.F.R. § 3.304(f) (2006).  While this 
claim is on remand status, the veteran will also have the 
opportunity to provide any further information that pertains 
to stressor verification, including details that would be of 
assistance in attempting to corroborate the events claimed -- 
such as specific locations, dates, the names of any 
individuals involved, and the veteran's unit designation when 
the identified events occurred.  

The Court's joint motion further addressed the claim for 
service connection for       a skin disease, including as due 
to exposure to Agent Orange, indicating that additional 
consideration was warranted as to whether the veteran had 
actual          in-service exposure to Agent Orange, and if 
that herbicide exposure was directly linked with a subsequent 
illness.  

Preliminarily, the applicable legal criteria provides that a 
veteran who served in   the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).                  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  
In applying this presumption, service in the Republic of 
Vietnam means actual service in-country   in Vietnam from 
January 9, 1962 through May 7, 1975, and includes service in 
the waters offshore, or service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313(a).  
 
Those diseases that are listed at 38 C.F.R. § 3.309(e) shall 
be presumptively   service connected if there are 
circumstances establishing herbicide agent exposure, even 
though there is no record of such disease during service.  
However, this provision for presumption service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act,     Pub. 
L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e.,    that his exposure 
to Agent Orange led to the development of the claimed 
disability after service.  See Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994).  

It was noted in the joint motion that the veteran did not 
appear to have served on land within the geographical borders 
of the Republic of Vietnam, but nonetheless that there was 
evidence to establish that the Naval vessel upon which he was 
stationed for a substantial period of time was located in the 
in-land waterways of DaNang Harbor, and that this would then 
meet the criteria for applying the presumption of Agent 
Orange exposure based upon service within the         
Republic of Vietnam.  

Upon evaluation of the veteran's service personnel records 
and deck logs from the ship upon which he was stationed, and 
his accounts of the extent of his occupational duties in 
service, the Board finds that there is sufficient evidence to 
establish that he had active military service that included 
service in the in-land waterways of Vietnam, when resolving 
any reasonable doubt in his favor on this element of his 
claim.  The determinative issue for purposes of the 
development of his claim therefore is whether he has a 
current dermatological condition that is causally related to 
his presumed Agent Orange exposure in service.  
  
The relevant clinical findings obtained thus far show a 
diagnosis on several instances of chloracne, which is 
included amongst the list of those conditions      that may 
be presumed incurred in service due to herbicide exposure, 
even if first diagnosed post-service.  This notwithstanding, 
under the applicable regulation, chloracne must have become 
manifest to a degree of 10 percent or more within a year of 
separation from service for presumptive service connection to 
apply.        See 38 C.F.R. § 3.307(a)(6)(ii).  Since the 
veteran's initial diagnosis of chloracne did not occur until 
several years post-service, it may not be presumed incurred 
therein; it still remains for consideration, however, whether 
this condition is  directly linked with presumed Agent Orange 
exposure.  See Combee, 34 F.3d at 1044.  Hence, the veteran 
should undergo a VA dermatological examination           to 
confirm the current diagnosis of his claimed skin disorder, 
and to determine whether it is etiologically related to in-
service herbicide exposure.  In conducting the requested 
examination, consideration should be provided as to his 
documented medical history from service, in addition to those 
physicians' statements of record as to the current diagnosis 
and treatment of the condition claimed (including the July 
1999 statement from a Dr. L., and October 1999 statement from 
a Dr. M.).   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   

With reference to the additional claim for an initial rating 
in excess of 60 percent for asbestos-related lung disease, 
the Court's joint motion for partial remand requested that 
the Board consider evidence of record presenting the 
potential basis for a higher rating under at least one 
version of the applicable rating criteria, specifically, the 
version in effect prior to October 7, 1996.  As indicated in 
the Board's August 2005 decision on this claim, effective 
from that date, the regulations governing the evaluation of 
respiratory disorders were amended.        See 61 Fed. Reg. 
46,720-46,731 (1996).  Generally, when a law or regulation 
changes during the pendency of a claim, and does not 
expressly indicate whether    it applies to cases pending 
when it took effect, VA must apply the new provision   as 
long as there are no resulting retroactive effects -- 
however, at no point prior to the effective date of that 
provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). See also, 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).          
The previous version of a statute or regulation, if more 
favorable, may still be applied prospectively without any 
such limitations as to its effective date.  

As the veteran's claim is for a higher initial rating, and 
the effective date of    service connection for a respiratory 
disorder was prior to the October 1996 regulatory revision, 
the former criteria is thus applicable at any point, if more 
beneficial to his claim.  Under the former criteria, 
asbestosis was rated at  Diagnostic Code 6802 for 
pneumoconisosis, unspecified, which provided that a  100 
percent rating was assignable for pronounced disability, with 
the extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; and with 
dyspnea at rest and other evidence of severe impairment of 
bodily vigor producing          total incapacity.  See 38 
C.F.R. § 4.97, Diagnostic Code 6802 (1996).

In previously considering this claim, in August 2005, the 
Board implemented the former rating criteria (as well as 
considered the revised criteria, since October 7, 1996), and 
determined that while the veteran had developed significant 
impairment in the ability to perform daily life activities, 
the specific criteria for a 100 percent rating had not been 
met.  Since then, the joint motion has requested a more 
comprehensive statement of reasons and bases to be provided 
from the Board concerning this determination, that expressly 
takes into account the February 2004 report from a private 
physician that the veteran was "unable to work due to his 
chronic lung disease," and the veteran's own observations on 
the extent of his condition.  These statements warrant 
careful evaluation and direct consideration     in the 
determination of the correct disability rating for asbestos-
related lung disease, pertaining to the capacity for daily 
life activities, and in conjunction with the relevant 
evidence of record.  In advance of reconsideration of these 
findings, though, this claim first necessitates a remand to 
the RO (through the AMC) for further development consisting 
of an additional VA examination.       

As indicated, the rating criteria since October 7, 1996 are 
also applicable here,    and pursuant to that criteria, the 
condition of asbestosis will be evaluated on the basis of 
pulmonary function test (PFT) results, and other objective 
measurements of pulmonary capacity.  The highest available 
100 percent rating pursuant to that criteria, corresponds to 
Forced Vital Capacity (FVC) less than 50-percent predicted, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
the requirement of outpatient oxygen therapy.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6833.  

Here, a VA respiratory examination from November 2003 on PFT 
testing documented the extent of FVC, and a general 
assessment of his respiratory symptoms.  A November 2002 
evaluation showed severe reduction in several areas, but 
there was a possibility that these results were affected by 
suboptimal efforts during testing.  A previous evaluation 
from February 2000 also indicated FVC and confirmed DLCO (SB) 
readings, representing results that did not correspond to the 
above parameters for a higher rating.  In order to obtain a 
more contemporaneous portrayal of the veteran's respiratory 
disorder, he should be scheduled to undergo further VA 
examination.  See Young v. Gober, 17 Vet. App. 460 (2000);        
Caffrey v. Brown, 6 Vet. App. 377 (1994).  Also of note in 
considering the necessity for additional evaluation, is a 
recent amendment to the provisions for evaluating respiratory 
disorders, which underscores the significance of a DLCO (SB) 
finding, unless expressly indicated as not useful or valid in 
a particular case.  See 71 Fed. Reg. 52,457-52,460 (effective 
October 6, 2006, to be codified later at 38 C.F.R.      § 
4.96(d)).  The medical findings obtained upon examination 
should be reviewed   in conjunction with the identified 
February 2004 physician's statement, and other findings of 
record pertaining to the evaluation of his respiratory 
disorder.  

Additionally, while the veteran's claims are on remand, 
he must receive comprehensive notification as to the 
applicability of the Veterans Claims  Assistance Act (VCAA) 
to the continued evidentiary development and consideration of 
his claims.  The VCAA was signed into law on 
November 9, 2000, and it prescribed several essential 
requirements regarding VA's duty to notify and assist him 
with the evidentiary development of his pending claims for 
compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
addressed the provisions of the VCAA in situations, as here, 
where the veteran has filed claims for service connection, 
and a higher rating for an already service-connected 
disability.  According to the Dingess/Hartman holding,      
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements are:  (1) veteran status;  (2) existence 
of a disability;    (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.

Thus far, the veteran has been duly apprised of the 
procedures for obtaining evidence relevant to his claims, 
through the issuance of several VCAA notice letters.  This 
correspondence provided explanation of the general 
requirements        in order to substantiate his claims, and 
also set forth a discussion as to the          joint 
obligation between VA, and the veteran himself, to obtain 
additional supporting medical evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183,      186-87 (2002).  But he has 
not yet received notice of the disability rating and 
effective date elements of his claims, in accordance with the 
holding in Dingess/Hartman.  Hence, he should be provided a 
supplemental notice letter     that includes a discussion of 
these specific elements.

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:
	
1.	Prior to any further adjudication of 
the claims on appeal for service 
connection for PTSD and for a           
skin disease, and a higher initial rating 
for            asbestos-related lung 
disease, send the veteran another VCAA 
letter in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), and all 
other applicable legal precedent.  This 
correspondence, consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), should include notification to 
the veteran as to the opportunity to 
submit any additional relevant records as 
to treatment from VA and private medical 
providers, as well as to identify any 
further relevant records which VA could 
assist in obtaining on his behalf.

Also, of particular importance, the 
requested correspondence must include an 
explanation of the information or evidence 
needed to establish both a disability 
rating and effective date for the claims 
on appeal, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Provide the veteran with another 
opportunity to identify any additional 
information that pertains to the process 
of stressor verification, to include such 
details as specific locations, dates, the 
names of any other individuals involved, 
and his unit designation at the      time 
of the event(s) claimed.  Should 
sufficiently detailed information be 
received (who, what, where, when), 
attempts to verify the veteran's claimed 
stressors through appropriate sources 
should be undertaken.

3.	Obtain all relevant VA outpatient 
treatment records dated since December 
2003 from the Honolulu VAMC (also known as 
the VA Pacific Islands Health Care System 
(HCS)), then associate all records 
received      with the claims file.

4.	Schedule the veteran for appropriate VA 
medical examinations concerning his claims 
for      service connection for a skin 
disease, and for a         higher rating 
for asbestos-related lung disease.  

	a.  With respect to the designated 
dermatological examiner,  it is 
requested that this physician initially 
confirm  whether the veteran currently 
has chloracne, or any other 
dermatological condition.  The examiner 
should then offer an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) that the condition(s) 
diagnosed is/are etiologically related 
to his presumed Agent Orange exposure 
during military service. In making this 
determination, the examining physician 
should take into consideration the 
extent of all relevant symptoms shown 
during service, as well as those        
post-service medical assessments 
concerning the likely etiology of his 
condition -- to specifically include a     
July 1999 statement from a Dr. L., 
October 1999 statement from a Dr. M., 
and the report of a previous February 
2000 VA examination.  

	b.  Regarding the pulmonary examiner, 
all necessary testing should be done to 
determine the current severity of the 
veteran's service-connected asbestos-
related lung disease, including PFTs.  
The examiner should review the results 
of any testing prior to completion of 
the examination report.

	The results of the PFT should be 
recorded in the appropriate manner for 
rating purposes, to include:          
a) the percentage of predicted of FVC; 
and                       b) 
the percentage of predicted of DLCO 
(SB).                 The examiner 
should also determine whether the 
veteran has:  a) maximum exercise 
capacity less than                  15 
ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; b) 
cor pulmonale (right heart failure), 
or;  c) pulmonary hypertension (shown 
by Echo or cardiac catheterization), 
or; d) a requirement of outpatient   
oxygen therapy.

The examiner should also review the 
relevant medical history in the 
veteran's claims file, including the 
reports of his previous November 2003 
and November 2002 VA respiratory 
examinations.  

To facilitate responding to these 
questions posed, the claims folders and a 
copy of this remand must be made available 
for each examiner's review of the 
veteran's medical history.  It is 
imperative that the questions posed in 
this remand be answered so VA has 
sufficient information to adjudicate the 
pending claims.

Each examiner should provide their 
respective findings   in a completely 
legible examination report.  If an 
examination form is used to guide the 
examination,       the submitted 
examination report must include the 
questions to which answers are provided.

5.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication. 38 C.F.R. § 
4.2 (2006); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then readjudicate the veteran's claims 
for          service connection for PTSD, 
service connection for a skin disease 
(including as secondary to Agent Orange 
exposure), and an initial rating higher 
than 60 percent    for asbestos-related 
lung disease, in light of the additional 
evidence obtained.  In adjudicating the 
claim for an increased rating for a 
respiratory disorder, consideration is 
warranted as to whether the initial rating 
should be "staged."  See Fenderson, 12 
Vet. App. 119, 125-26 (1999).  Also 
requiring continued consideration is the 
rating criteria in effect prior to October 
7, 1996, under              38 C.F.R. § 
4.96, Diagnostic Code 6802, and the     
revised version at Diagnostic Code 6833 -- 
including,                 as applicable, 
the regulatory amendments with regard to 
the use of pulmonary function tests in 
evaluating respiratory conditions.  See 71 
Fed. Reg. 52,457-52,460 (effective October 
6, 2006).  If the veteran's claims are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his representative.  
Give them time to respond before returning 
the case to the Board for further 
appellate consideration.
The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




			
	N. R. ROBIN	D. C. SPICKLER
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals




		
	M. SABULSKY
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

